  Case 19-15825-CMG            Doc 36      Filed 11/05/19 Entered 11/05/19 14:14:35          Desc Main
                                          Document      Page 1 of 2



     UNITED STATES BANKRUPTCY
     COURT DISTRICT OF NEW JERSEY

     Caption in Compliance with D.N.J. LBR 9004-1(b)                   Order Filed on November 5, 2019
                                                                                   by Clerk
    Jonathan Schwalb, Esq.                                                 U.S. Bankruptcy Court
    Friedman Vartolo LLP                                                    District of New Jersey

    85 Broad Street, Suite 501
    New York, New York 10004
    Attorneys for BSI Financial Services as Servicer
    for Lodge Series III Trust, U.S. Bank Trust
    National Association as trustee
                                                                Case No.      19-15825
    P: (212) 471-5100
    Bankruptcy@FriedmanVartolo.com
                                                                Judge: Christine M. Gravelle

     _________________________________________                  Chapter: 13

    IN RE:

    John Peter Musso
    Denise Marie Musso

    Debtor(s)


                         ORDER RESOLVING MOTION TO VACATE STAY


           The relief set forth on the following page numbered two (2) is hereby ORDERED.




DATED: November 5, 2019
Case 19-15825-CMG       Doc 36     Filed 11/05/19 Entered 11/05/19 14:14:35            Desc Main
                                  Document      Page 2 of 2


   Applicant:                               BSI Financial Services
   Applicant’s Counsel:                     Friedman Vartolo LLP
   Debtor’s Counsel:                        William Oliver, Esq.
   Property Involved(“Collateral”):         140 Van Der Noot Place, Bayville, NJ 08721


   Relief sought:
     9 Motion for relief from the automatic stay
          Motion to dismiss
          Motion for prospective relief to prevent imposition of automatic stay against the
          collateral by debtor’s future bankruptcy filings

        For good cause shown, it is ORDERED that Applicant’s Motion(s) is (are) resolved,
subject to the following conditions:


IT IS HEREBY ORDERED as follows:


   1. Debtor must close on the sale of the Collateral by December 30, 2019

   2. If the Debtors fail to close on the sale of the collateral by December 30, 2019, then the
      Secured Creditor may immediately obtain an Order Vacating the Automatic Stay as to the
      Collateral by filing, with the Bankruptcy Court, Certification specifying the Debtors’
      failure to comply with this Order. At the time the Certification is filed with the court, a
      copy of the Certification shall be sent to the Chapter 13 Trustee, the Debtors, and the
      Debtors’ Attorney.

   3. If the Debtors find a buyer with respect to the collateral, Secured Creditor must review
      and approve any sale to ensure the sale results in a full payoff to Secured Creditor
      pursuant to a valid payoff, requested by the Debtor and provided by the Secured Creditor
      prior to the closing.

   4. This Order shall be incorporated in and become part of any Order Confirming Plan in the
      herein matter.
